Citation Nr: 1705862	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-29 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right lower extremity blood clot disability.

2.  Entitlement to a rating in excess of 10 percent for right femur fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to January 1998.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a February 2006 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO); the Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In May 2013 and October 2015 these issues were remanded for additional development.

The issue of service connection for a right lower extremity blood clot disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


                                                    FINDING OF FACT

In a written statement received in April 2016, prior to the promulgation of a Board decision in the matter, the Veteran requested withdrawal of his appeal seeking a rating in excess of 10 percent for right femur fracture residuals; there remains no question of fact or law for the Board to consider in the matter. 

                                                 CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking a rating in excess of 10 percent for right femur fracture residuals; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





                REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the Veteran has expressed an intent to withdraw the appeal in the matter of the rating for right femur fracture residuals, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter. 
38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received. 
38 C.F.R. § 20.204(b)(3).

In a written statement dated April 2, 2016, the Veteran requested withdrawal of his appeal seeking a rating in excess of 10 percent for residuals of a right femur fracture.  Accordingly, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Consequently, the Board does not have jurisdiction to further consider an appeal in the matter.


                                                             ORDER

The appeal seeking a rating in excess of 10 percent for right femur fracture residuals is dismissed.




REMAND

During service in 1996 the Veteran sustained injuries in a motorcycle accident.  He alleges that he has a blood clot disability as a residual of that incident. 

At the outset, it is noteworthy that September 2013 and November 2013 rating decisions list September 1999 to October 2013 VA treatment records as evidence considered.  A close review of the record found that any such records that may have associated with the record in September and November 2013 are no longer located therein.  Development to ascertain what became of those records (and associate them with the Veteran's claims file) is necessary.  VA treatment records are constructively of record.

The Veteran's claim has been denied based essentially on a finding that a current blood clot disability is not shown.  He indicated he would seek and submit records showing that he has a current blood clot disability.  Such records have not been received.  

The Board sought to assist the Veteran in the development of this claim by ordering a vascular examination of the Veteran to ascertain whether or not he has a blood clot disability (and if so its likely etiology).  [Notably, a request for a vascular examination does not mandate an examination by a Board-certified vascular specialist.  What it seeks is an examination by a medical professional competent to conduct a vascular examination.]  Apparently because he believed that the examination ordered by the Board had to be by a Board-certified specialist (and because the examination ordered by VA was not to be by one, because such specialist was not available) the Veteran declined to appear for the examination.  

A prior (August 2013) VA vascular examination was deemed inadequate for rating purposes not because the findings reported were incomplete, but because the opinion offered was nonresponsive to what was requested in the Board's prior remand.  The August 2013 VA examiner found that that there was "no evidence of a current circulatory malfunction in the right lower extremity - neither venous nor arterial - at the time of the [current] exam[ination]." The examiner further noted that there was "no record indicating whether a DVT (deep vein thrombosis) involved the right LE [lower extremity] nor was there any indication there was ever a circulatory problem in the right lower extremity....It would be speculative to say whether there was ever a DVT in the right LE[;] never the less, at present, there is no evidence for a circulatory problem in the right LE at this time." However, the examiner did not (as was requested) account for pertinent findings noted in the Veteran's STRs [including, the June 1996 STR notation that he was status post hematoma of the right thigh and a December 1997 annual examination report noting a history of right lower extremity deep vein thrombosis (DVT) in 1996] or comment (as was requested) on his assertion that as residual he is at higher risk for DVT recurrence.  Accordingly, corrective action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board observes that while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's duty includes appearing for examination when such is deemed necessary.  However, at this point the medical questions remaining appear to be capable of resolution by a medical opinion (without actual re-examination of the Veteran) because pertinent physical findings and diagnostic studies do not appear to be incomplete.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should conduct an exhaustive search to locate (and re-associate with the record) the Veteran's September 1999 to October 2013 VA records (which apparently were previously in the record and considered in September and November 2013 rating decisions but are no longer found therein).  

The AOJ should also ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for (i.e., showing he has) a current blood clot disability (which he indicated he would do) and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of the evaluations and treatment from the providers identified.  If any records requested are unavailable, the reason must be explained for the record.  If a provider does not respond to an AOJ request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that private records are received.  If he fails to comply with the requests for identifying information and authorizations it should be assumed that no such records exist and remain outstanding.

2.  The AOJ should thereafter forward the record to an "appropriate physician" (i.e., one competent to determine whether there is a current blood clot disability, if so opine regarding its etiology, and respond to the questions posed below).  Based on review of the record, the examiner must provide an opinion that responds to the following:

Please indicate whether or not the record shows that the Veteran, at least as likely as not, has a blood clot disability entity.  

If such disability is not diagnosed, please comment on the Veteran's June 1996 STR noting that he was status post hematoma of the right thigh and a December 1997 annual examination which notes a history of right lower extremity DVT) in 1996, and also on the Veteran's assertion that he is at a higher risk for recurrence of DVT.

If a current blood clot disability is found, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's service (taking into account all relevant findings noted in his STRs)

The examiner must include rationale with all opinions.

3. The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


                 _________________________________________________
				GEORGE R. SENYK
                       Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

